Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in Figs. 1-5 in the reply filed on 2/5/2021 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden to search the other embodiments.  This is not found persuasive because searching the various embodiments would require additional text searches and the addressing of all the various corresponding features of each embodiment in the current set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/5/2021.



DETAILED ACTION
This is the first action on the merits for application 16/208754.  Claims 1-15 are currently pending in this application. Claims 1-3, 6-10, and 13-15 are currently under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, 8-10, 14, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SHIPMAN (2014/0114538).

Regarding Claim 1, SHIPMAN teaches A bicycle front derailleur (30), configured to be fixed to a bicycle frame (32), comprising: a fixing component (34) configured to be fixed to the bicycle frame (32); a chain guiding component (60); a linkage assembly (54), wherein two opposite ends of the linkage assembly are respectively and pivotally disposed on the fixing component (34) and the chain guiding component (60); a battery assembly comprising a battery holder (50) and a battery (44), wherein the battery holder 

Regarding Claim 2, SHIPMAN teaches wherein the circuit board assembly (152)(190) comprises a circuit board casing (190) and a circuit board (180), the circuit board is fixed to the circuit board casing, the circuit board casing is disposed on the fixing component (34), the battery (44) and the circuit board  (180) are respectively located on different sides of the driving module (188), the battery is electrically connected to the circuit board, and the circuit board is electrically connected to the driving module (188).

Regarding Claim 3, SHIPMAN teaches wherein the battery (44) and the circuit board (180) are respectively located on two opposite sides of the driving module (188).

Regarding Claim 6, SHIPMAN teaches wherein the circuit board casing (190) is detachably disposed on the fixing component (34).



Regarding Claim 9, SHIPMAN teaches further comprising a battery assembly (40), wherein the battery assembly comprises a battery holder (50) and a battery (44), the battery holder has a battery slot (recess in 50 where 44 sits)(Fig. 9b), the battery is inserted into the battery slot, the battery holder is disposed on the fixing component (34), the battery (44) and the circuit board (180) are respectively located on different sides of the driving module (188), the battery (44) is electrically connected to the circuit board (180), and the circuit board is electrically connected to the driving module.

Regarding Claim 10, SHIPMAN teaches wherein the battery (44) and the circuit board (180) are respectively located on two opposite sides of the driving module (188).



Regarding Claim 15, SHIPMAN teaches wherein the circuit board assembly comprises a circuit board (180), the battery (44) is located at a front side of the bicycle front derailleur, and the circuit board (180) is located at a rear side of the bicycle front derailleur (30).



Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the battery assembly further comprises a battery cap detachably mounted on the battery holder, and the battery cap and the battery holder together cover the battery with the other elements in Claim 7.
The prior art does not teach or suggest  wherein the battery assembly further comprises a battery cap, the battery is removably inserted into the battery slot, the battery cap is detachably mounted on the battery holder, and the battery cap and the battery holder together cover the battery in Claim 13.


The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654